EXECUTION COPY
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement, dated as of April 2, 2009 (the “Agreement”), is by
and among the following parties:
 
(a)           Wilshire Enterprises, Inc., a Delaware corporation (the
“Company”); and
 
(b)           the following parties (each individually a “Bulldog Investor” and
collectively the “Bulldog Investors”):  Full Value Partners L.P., a Delaware
limited partnership (“Full Value”), Opportunity Partners L.P., an Ohio limited
partnership (“Opportunity Partners”), Opportunity Income Plus Fund L.P., a
Delaware limited partnership (“Opportunity Income”), Full Value Offshore
Partners L.P., a Cayman Islands exempted limited partnership (“Offshore”), Full
Value Special Situations Fund L.P., a Delaware limited partnership (“Special
Situations”), Kimball & Winthrop, Inc., an Ohio corporation and general partner
of Opportunity Partners, Full Value Advisors LLC, a New Jersey limited liability
company and general partner of Full Value and Offshore, Spar Advisors, LLC, a
New York limited liability company and general partner of Opportunity Income,
Full Value Special Situations Fund GP LLC, a Delaware limited liability company
and general partner of Special Situations, Bulldog Investors, a “doing business
as” name for Full Value and Opportunity Partners, Mr. Phillip Goldstein, Mr.
Andrew Dakos, Mr. Gerald Hellerman and each Affiliate and Associate of each of
the foregoing.
 
RECITALS
 
WHEREAS, as of the date of this Agreement, the Bulldog Investors Beneficially
Own (as defined below) and have the right to vote, 1,471,893 shares of common
stock, $1.00 par value, of the Company (the “Company Common Stock”),
representing approximately 18.57% of the outstanding Company Common Stock;
 
WHEREAS, prior to the date hereof the Bulldog Investors filed a definitive proxy
statement on Schedule 14A with the Securities and Exchange Commission (the
“SEC”) soliciting proxies in favor of, among other things, (i) the two
individuals, Mr. Andrew Dakos and Mr. Gerald Hellerman, nominated by the Bulldog
Investors (the “Bulldog Nominees”) for election to the Board of Directors of the
Company (the “Board”) by the shareholders of the Company (the “Shareholders”)
and (ii) a proposal that the Shareholders recommend to the Board that it pursue
a liquidity event (the “Bulldog Proposal”);
 
WHEREAS, the Company has informed the Bulldog Investors that, subject to the
availability to the Company of funds that legally can be used to effect such
tender offer and to customary conditions, the Company, or the Company and a
third party, shall commence a tender offer, which shall be consummated no
earlier than August 19, 2009 and no later than September 4, 2009, for at least
4,000,000 shares of Company Common Stock at a price of $2.00 per share; and
 

--------------------------------------------------------------------------------


WHEREAS, the Company and the Bulldog Investors have agreed that it is in their
mutual interests to enter into this Agreement, pursuant to which, among other
things, the Bulldog Investors shall withdraw for consideration at the Annual
Meeting initially convened on March 24, 2009 and adjourned until March 30, 2009
and subsequently adjourned until April 20, 2009 (together with any further
adjournment or postponement thereof, the “Annual Meeting”) their nominations of
the Bulldog Nominees for election to the Board and the Bulldog Proposal;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
 
Section 1.1                                Defined Terms.  For purposes of this
Agreement:
 
(a)           The term “Affiliate” has the meaning set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).
 
(b)           The term “Associate” has the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.
 
(c)           “Beneficial Owner” and “Beneficially Own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act;
provided, however, that for purposes of this Agreement, any option, warrant,
right, conversion privilege or arrangement to purchase, acquire or vote Voting
Securities, regardless of the time period during, or the time at which, it may
be exercised, and regardless of the consideration paid, shall be deemed to give
the holder thereof beneficial ownership of the Voting Securities to which it
relates.
 
(d)           “Economic Owner” and “Economically Own” will have the same
meanings as “Beneficial Owner” and “Beneficially Own,” except that a Person will
also be deemed to economically own and to be the economic owner of (i) all
shares of Company Common Stock that such Person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional and (ii) all shares of Company Common Stock in which the Person has
any economic interest, including, without limitation, pursuant to any short
positions, profit interests, options, hedging transactions, borrowed or loaned
shares, swaps or other derivative security, contract or instruction in any way
related to the price of shares of Company Common Stock.
 
(e)           “Extraordinary Transaction” means any merger, consolidation,
business combination, tender or exchange offer, restructuring, liquidation,
recapitalization, dissolution, or similar transaction involving the Company.
 
-2-

--------------------------------------------------------------------------------


(f)           The term “Person” will mean any individual, partnership,
corporation, group, syndicate, trust, government or agency, or any other
organization, entity or enterprise.
 
(g)           “Voting Securities” means any securities of the Company entitled,
or which may be entitled, to vote in the election of directors, or securities
convertible into or exercisable or exchangeable for such securities, whether or
not subject to passage of time or other contingencies.
 
Section 1.2                                Interpretation.  When reference is
made in this Agreement to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  The words “hereof,” “herein,”
“hereby” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
 
ARTICLE II
 
BOARD COMPOSITION AND RELATED MATTERS
 
Section 2.1                                Bulldog Nominees and Proposal
Withdrawn.  The Bulldog Investors hereby withdraw (i) their nominations of the
Bulldog Nominees for election to the Board at the Annual Meeting and (ii) the
Bulldog Proposal.  The Bulldog Investors will promptly notify the SEC that they
are withdrawing their definitive proxy statement filed with the SEC on February
20, 2009.  Each Bulldog Investor will take all steps necessary immediately to
cease, and to cause each of its respective Affiliates and Associates immediately
to cease, all efforts to nominate or elect the Bulldog Nominees or seek the
approval of the Bulldog Proposal.  Within two business days of the date of this
Agreement, the Bulldog Investors shall file, or cause to be filed on their
behalf, with the SEC an amendment to their Schedule 13D with respect to the
Company disclosing the material contents of this Agreement, which amendment
shall be subject to the prior review and approval of the Company (such approval
not to be unreasonably withheld or delayed).  The Company and the Bulldog
Investors agree that Mr. Gerald Hellerman shall not be considered an Affiliate
or Associate of any other Bulldog Investor.  Mr. Gerald Hellerman expressly
disclaims being an Affiliate or Associate of any other Bulldog Investor.
 
Section 2.2                                Annual Meeting Date. The Company
shall convene the Annual Meeting on April 20, 2009.
 
Section 2.3                                Repurchase of Company Common Stock
Through an Issuer Tender Offer. Subject to the availability to the Company of
funds that legally can be used to effect such tender offer and to customary
conditions, including those set forth in Exhibit B hereto (the “Conditions”),
the Company, a third party or the Company together with a third party, shall
commence a tender offer, which, subject to the Conditions, shall be consummated
no earlier than August 19, 2009 and no later than September 4, 2009, for at
least 4,000,000 shares of Company Common Stock at a price of $2.00 per
share.  The Bulldog Investors agree to tender all Voting Securities Beneficially
Owned by them in such tender offer.
 
-3-

--------------------------------------------------------------------------------


Section 2.4                                Voting and Transfer Provisions.  At
the Annual Meeting, the Bulldog Investors, together with their Affiliates and
Associates, shall take all action necessary, including, without limitation,
providing new “white” proxy cards to the Company, to cause all shares of Company
Common Stock for which they have the right to vote as of the record date for the
Annual Meeting to be present for quorum purposes and to be voted at such meeting
and at any adjournments or postponements thereof, (i) in favor of each director
nominated and recommended by the Board for election at such meeting and (ii)  in
the manner recommended by the Board with respect to each other matter presented
at such meeting.  The Bulldog Investors agree not to sell, pledge, dispose of,
transfer, lease, license, guarantee or encumber, or authorize the sale, pledge,
disposition, transfer, lease, license, guarantee or encumbrance of, or grant or
otherwise transfer any proxy or other voting rights (other than to the Company)
with respect to, the Voting Securities Beneficially Owned by the Bulldog
Investors as of the date hereof prior to the date of the completion of the
tender offer; provided, however, that the Bulldog Investors may sell Voting
Securities Beneficially Owned by them on the open market (with no block trades
of more than 1% of the outstanding shares to any one person or group) to the
extent such sales are required under the terms of the governing documents of any
Bulldog Investor relating to redemptions requested by investors in the funds
managed by any Bulldog Investor.  The Bulldog Investors further agree not to
vote or use or cause to be voted or used at the Annual Meeting any proxies
received by the Bulldog Investors as a result of any contract, arrangement
understanding or relationship (legal or otherwise) with any person with respect
to any securities of the Company, including, without limitation, any proxies
received as a result of the Bulldog Investors’ proxy solicitation.
 
Section 2.5                                Irrevocable Proxies.  In order to
secure the performance of each of the Bulldog Investors’ obligations under this
Agreement, each Bulldog Investor hereby irrevocably grants a proxy appointing
such persons as the Company designates as such Bulldog Investor’s
attorney-in-fact and proxy, with full power of substitution, for and in its or
his name, place and stead, to vote, express consent or dissent, or otherwise to
utilize such voting power in the manner contemplated by and in accordance with
this Agreement, in such person’s discretion, with respect to the Voting
Securities Beneficially Owned by such Bulldog Investor.  Each Bulldog Investor
hereby represents that any proxies heretofore given in respect of the Voting
Securities Beneficially Owned by such Bulldog Investor are not irrevocable and
that any such proxies are hereby revoked.  Each Bulldog Investor hereby affirms
that the irrevocable proxy granted hereby is coupled with an interest and may
under no circumstances be revoked.  Each Bulldog Investor hereby ratifies and
confirms all that such irrevocable proxy may lawfully do or cause to be done by
virtue hereof.  THE PROXY AND POWER OF ATTORNEY SET FORTH IN THIS SECTION 2.5 IS
IRREVOCABLE AND COUPLED WITH AN INTEREST.
 
Section 2.6                                Publicity.  The Company shall
announce this Agreement and the material terms hereof by means of a press
release as soon as practicable on or after the date hereof, which press release
shall be subject to the prior review and approval of the Bulldog Investors (such
approval not to be unreasonably withheld or delayed).  Except as set forth in
this Agreement, neither the Company nor the Bulldog Investors shall make any
public announcement or statement concerning this Agreement or public comment on
this Agreement; provided, however, that any party may make such announcement,
statement or comment concerning this Agreement as is required by law, including,
without limitation, any filing required by applicable rules or regulations of
the SEC, or the rules of any stock exchange; provided, further, that the Company
may respond to shareholder, analyst and media inquiries regarding the terms of
the Agreement.
 
-4-

--------------------------------------------------------------------------------


Section 2.7                                Mutual Releases.  Promptly after the
execution of this Agreement, the Company and the Bulldog Investors shall provide
mutual releases in the forms annexed hereto as Exhibit A.  The Company and the
Bulldog Investors further agree to take all action necessary to promptly dismiss
with prejudice all pending litigation between the parties, including, but not
limited to, the litigation currently pending in the Superior Court of New
Jersey.
 
Section 2.8                                Expenses.  Within fifteen business
days from the date of this Agreement, the Company shall pay the Bulldog
Investors an amount equal to $25,000 as reimbursement for expenses incurred in
connection with their proxy solicitation, and the Bulldog Investors hereby agree
that such payment shall be in full satisfaction of any claims or rights they may
have as of the date hereof for reimbursement of fees, expenses or costs in
connection with their proxy solicitation.
 
ARTICLE III
 
ACTIONS BY THE BULLDOG INVESTORS
 
Section 3.1                                Bulldog Standstill.  The Bulldog
Investors, either individually or as a group, shall not, without the prior
written consent of the Board specifically expressed in a written resolution
adopted by a majority vote of the entire Board:
 
(a)           acquire, offer or propose to acquire, or agree to acquire (except
by way of stock dividends or other distributions or offerings made available to
holders of Voting Securities generally on a pro rata basis, provided that any
such securities so received will be subject to the provisions hereof), directly
or indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” as defined under Section 13(d) of the
1934 Act or otherwise, any Voting Securities, or otherwise become the Economic
Owner of any such securities;
 
(b)           solicit proxies or written consents of shareholders, or any other
person with the right to vote or power to give or withhold consent in respect of
Voting Securities, or conduct, encourage, participate or engage in, or otherwise
seek to influence in any manner, any other type of referendum (binding or
non-binding) with respect to any matter, or from the holders of Voting
Securities or any other person with the right to vote or power to give or
withhold consent in respect of Voting Securities, or make, or in any way
participate, influence or engage in (other than by voting their Voting
Securities in a manner that does not violate this Agreement), any “solicitation”
of any “proxy” (as such terms are used in the proxy rules of the SEC), consent
or other authority to vote any Voting Securities, with respect to any matter, or
participate directly or indirectly in any contested solicitation with respect to
the Company, including without limitation relating to the removal or the
election of directors;
 
(c)           form or join in a partnership, limited partnership, syndicate or
other group, including without limitation a “group” as defined under Section
13(d) of the 1934 Act, with respect to Voting Securities, or otherwise support
or participate in any effort by a third party with respect to the matters set
forth in Section 3.1(b), or deposit any Voting Securities in a voting trust or
subject any Voting Securities to any voting agreement, other than solely with
other Bulldog Investors with respect to Voting Securities now or hereafter
Beneficially Owned by them or pursuant to this Agreement;
 
-5-

--------------------------------------------------------------------------------


(d)           act, alone or in concert with others, to seek to control or
influence, in any manner, the management, the Board or the policies of the
Company or nominate any person as a director of the Company who is not nominated
by the then incumbent directors of the Company or propose any matter to be voted
upon by the shareholders of the Company;
 
(e)           make any public announcement with respect to, or submit a proposal
for, or offer of (with or without conditions) any Extraordinary Transaction of
or involving the Company or the securities or assets of the Company;
 
(f)           seek to have called, or cause to be called, any meeting of
shareholders of the Company;
 
(g)           make any demand to inspect the books and records of the Company or
demand a copy of the Company’s stock ledger list, including pursuant to any
statutory rights that the Bulldog Investors may have;
 
(h)           make, or cause to be made, any statement or announcement that
relates to and constitutes an ad hominem attack on, or relates to and otherwise
disparages, the Company, its officers or its directors or any person who has
served as an officer or director of the Company on or following the date of this
Agreement: (i) in any document or report filed with or furnished to the SEC or
any other governmental agency, (ii) in any press release or other publicly
available format (including on the Internet), (iii) to any journalist or member
of the media (including without limitation, in a television, radio, newspaper or
magazine interview) or (iv) in any letter or other communication to or with any
shareholder of the Company;
 
(i)           request the Company to amend, waive or terminate any provision of
this Agreement (including this sentence);
 
(j)           take any action which will require the Company to make a public
announcement regarding the possibility of an Extraordinary Transaction;
 
(k)           make any proposal (including publicly disclose or discuss any
proposal) or have any discussions or communications, or enter into any
arrangements, understandings or agreements (whether written or oral) with, or
advise, finance, assist or encourage, any other Person in connection with any of
the foregoing, or make any investment in or enter into any arrangement with, any
other Person that engages, or offers or proposes to engage, in any of the
foregoing; or
 
(l)           take or cause or induce others to take any action inconsistent
with any of the foregoing.
 
-6-

--------------------------------------------------------------------------------


Section 3.2                                Bulldog Voting.  At each shareholder
meeting of the Company following the Annual Meeting, the Bulldog Investors will
cause all Voting Securities for which they have the right to vote as of the
record date for any meeting of shareholders to be present for quorum purposes
and to be voted at such meeting in the manner recommended by the Board.
 
Section 3.3                                Termination of the Standstill.  The
Bulldog Investors will be released from the obligations set forth in this
Article 3 on the date that is thirty (30) days before the last date on which a
shareholder of the Company may submit nominations for the Board in connection
with the 2012 Annual Meeting of Shareholders of the Company.
 
ARTICLE IV
 
ACTIONS BY THE COMPANY
 
Section 4.1                                Unless and until the Bulldog
Investors are released from their obligations under Article III pursuant to
Section 3.3 hereof, the Company shall not make, or cause to be made, any
statement or announcement that relates to and constitutes an ad hominem attack
on, or relates to and otherwise disparages, any of the Bulldog Investors, any of
their officers, directors, partners or members or any person who has served as
an officer, director, partner or member of any of the Bulldog Investors: (i) in
any press release or other publicly available format (including on the
Internet), (ii) to any journalist or member of the media (including without
limitation, in a television, radio, newspaper or magazine interview) or (iii) in
any letter or other communication to or with any shareholder of the Company.
 
ARTICLE V
 
OTHER PROVISIONS
 
Section 5.1                                Company Representations and
Warranties.  The Company represents and warrants to each of the Bulldog
Investors that:
 
(a)           the Company’s execution, delivery and performance of this
Agreement has been duly authorized and does not violate its Certificate of
Incorporation, its Bylaws, the Delaware General Corporation Law, or any
agreement to which it is a party;
 
(b)           this Agreement constitutes the Company’s valid and binding
obligation, enforceable against it in accordance with the terms thereof; and
 
(c)           as of the date hereof, the Company’s expectation is that the
Conditions to the tender offer will be satisfied and the Company has no plans to
take any action which would cause the Conditions not to be satisfied.
 
Section 5.2                                Bulldog Representations and
Warranties.  Each of the Bulldog Investors represents and warrants to the
Company that:
 
(a)           if the Bulldog Investor making such representation and warranty is
not a natural person, its execution, delivery and performance of this Agreement
has been approved by its respective general partner, managing member, board of
directors, trustee or other governing body or authority, as the case may be, and
does not violate its respective organizational or constituent document;
 
-7-

--------------------------------------------------------------------------------


(b)           its execution, delivery and performance of this Agreement does not
violate any agreement to which it is a party or any of its constituent
documents;
 
(c)           this Agreement constitutes its valid and binding obligation,
enforceable against it in accordance with the terms thereof;
 
(d)           it has consulted with counsel of its choice in connection with its
decision to enter into and be bound by this Agreement or waived its right to so
consult; and
 
(e)           the amount set forth in the Recitals to this Agreement is a true
statement of the aggregate number of Voting Securities Beneficially Owned by the
Bulldog Investors.
 
Section 5.3                                Remedies.
 
  i)  Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates and Associates, that irreparable harm would occur in the event
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the parties will be entitled to specific relief hereunder, including an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in New York County in the State of New York, in
addition to any other remedy to which they may be entitled at law or in
equity.  Any requirements for the securing or posting of any bond with such
remedy are hereby waived.
 
(b)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in New York County in the State of New
York (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 5.5 will be effective service of process for any
such action, suit or proceeding brought against any party in any such
court.  Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in New York County in the State of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.
 
Section 5.4                                Entire Agreement.  This Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof and may be amended only by an agreement in writing executed by the
parties hereto.
 
Section 5.5                                Notices.  All notices, consents,
requests, instructions, approvals and other communications provided for herein
and all legal process in regard hereto shall be in writing and shall be deemed
validly given, made or served, if (a) given by telecopy, when such telecopy is
transmitted to the telecopy number set forth below and the appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
subsection:
 
-8-

--------------------------------------------------------------------------------


 
 
if to the Company:

 
 
Wilshire Enterprises, Inc.

 
1 Gateway Center

 
Newark, New Jersey, 07102

 
Facsimile:  (201) 420-6012

 
Attention:  Sherry Wilzig Izak, Chairman of the Board and Chief

 
                     Executive Officer

 
 
 
with a copy to:

 
 
Cadwalader, Wickersham & Taft LLP

 
One World Financial Center

 
New York, New York 10281

 
Facsimile:  (212) 504-6666

 
Attention: Dennis J. Block, Esq.
 

 

 
 
if to the Bulldog Investors:



 
Bulldog Investors

 
60 Heritage Drive

 
Pleasantville, New York 10570

 
Facsimile:  (914) 747-2150  (201) 556-0097

 
Attention:  Phillip Goldstein

 
                    Andrew Dakos

 
Section 5.6                                Governing Law.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York.
 
Section 5.7                                Further Assurances.  Each party
agrees to take or cause to be taken such further actions, and to execute,
deliver and file or cause to be executed, delivered and filed such further
documents and instruments, and to obtain such consents, as may be reasonably
required or requested by the other party in order to effectuate fully the
purposes, terms and conditions of this Agreement.
 
Section 5.8                                No Third-Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns, and, except as provided in the
releases attached hereto as Exhibit A, nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
Section 5.9                                Other Agreements.  This Agreement
supersedes in its entirety the Settlement Agreement and Mutual Release dated
February 4, 2009, among certain of the Bulldog Investors and the Company.  For
the avoidance of doubt, this Agreement and the release granted herein, among
other things, eliminate the right of plaintiffs in the lawsuit entitled Phillip
Goldstein and Full Value Partners L.P. v. Wilshire Enterprises, Inc., C.A. No.
4311-VCL, to apply for an award of attorney's fees in that action.
 
-9-

--------------------------------------------------------------------------------


Section 5.10                                Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
[Remainder of Page Left Blank Intentionally]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.





WILSHIRE ENTERPRISES, INC.  
FULL VALUE PARTNERS L.P.
         
By: Full Value Advisors LLC, General Partner
                    By: /s/ Sherry Wilzig Izak   By:
/s/ Phillip Goldstein
 
Name: Sherry Wilzig Izak
Title: Chairman of the Board and Chief Executive Officer
   
Name: Phillip Goldstein
Title: Managing Member
                     
OPPORTUNITY PARTNERS L.P.
             
By:  Kimball & Winthrop, Inc., General Partner
                        By: /s/ Phillip Goldstein        
Name: Phillip Goldstein
Title: President
                          OPPORTUNITY INCOME PLUS FUND L.P.               By:
Spar Advisors, LLC, General Partner                         By: /s/ Phillip
Goldstein        
Name: Phillip Goldstein
Title: Managing Member
       
 

 
[Settlement Agreement Signature Page]

--------------------------------------------------------------------------------


 

       
 
      FULL VALUE OFFSHORE PARTNERS L.P.               By:  Full Value Advisors
LLC, General Partner                         By: /s/ Phillip Goldstein        
Name: Phillip Goldstein
Title: Managing Member

 
 

     
FULL VALUE SPECIAL SITUATIONS FUND L.P.
             
By: Full Value Special Situations Fund GP LLC, General Partner
                       
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
FULL VALUE ADVISORS LLC
                     
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
KIMBALL & WINTHROP, INC.
                       
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: President
                   

 
 
[Settlement Agreement Signature Page]

--------------------------------------------------------------------------------


 
 

     
SPAR ADVISORS, LLC
                       
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title:Managing Member
                         
FULL VALUE SPECIAL SITUATIONS FUND GP LLC
                       
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                            /s/ PHILLIP GOLDSTEIN         PHILLIP GOLDSTEIN    
              /s/ ANDREW DAKOS         ANDREW DAKOS                   /s/ GERALD
HELLERMAN         GERALD HELLERMAN

 

 


[Settlement Agreement Signature Page]

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
RELEASE
 
WILSHIRE ENTERPRISES, INC., its subsidiaries, affiliates, successors and
assigns, their respective current and former officers, directors, employees and
agents and each of their respective successors and assigns, hereby fully
releases and forever discharges THE BULLDOG INVESTORS (as defined in the
Settlement Agreement dated April 2, 2009 by and among Wilshire Enterprises, Inc.
and the other parties signatory thereto (the “Settlement Agreement”)), each
member of the Bulldog Investors, their current and former officers, directors,
partners, members, subsidiaries, affiliates, heirs, executors, administrators,
and their respective successors and assigns (the “Bulldog Releasees”) from any
and all claims, or causes of action they have had, could have had or may have
had against the Bulldog Releasees from the beginning of time to the date of the
Settlement Agreement, including but not limited to any and all claims arising
out of or in connection with or relating to the election of directors to
Wilshire Enterprises’ Board of Directors in 2009 or the solicitation of proxies
in connection with Wilshire Enterprises’ 2009 shareholders’ meetings.  Nothing
herein shall limit Wilshire Enterprises’ right to enforce the terms of the
Settlement Agreement.
 



  WILSHIRE ENTERPRISES, INC.         By: /s/ Sherry Wilzig Izak    
Name: Sherry Wilzig Izak
Title: Chairman of the Board and Chief Executive Officer

 


 





--------------------------------------------------------------------------------


 
RELEASE
 
THE BULLDOG INVESTORS (as defined in the Settlement Agreement dated April 2,
2009 by and among Wilshire Enterprises, Inc. and the other parties signatory
thereto (the “Settlement Agreement”)), each member of the Bulldog Investors,
their current and former subsidiaries, affiliates, successors and assigns, their
respective current and former officers, directors, partners, members,
subsidiaries, affiliates, heirs, executors, administrators, and their respective
successors and assigns, hereby fully releases and forever discharges WILSHIRE
ENTERPRISES, INC., its subsidiaries, affiliates, successors and assigns, their
respective current and former officers, directors, employees and agents and each
of their respective successors and assigns (the “Wilshire Releasees”) from any
and all claims, or causes of action they have had, could have had or may have
had against the Wilshire Releasees from the beginning of time to the date of the
Settlement Agreement, including but not limited to any claims arising out of or
in connection with or relating to the election of directors to Wilshire
Enterprises’ Board of Directors in 2009 or the solicitation of proxies in
connection with Wilshire Enterprises’ 2009 shareholders’ meetings.  Nothing
herein shall limit the rights of each member of the Bulldog Investors to enforce
the terms of the Settlement Agreement.
 



     
FULL VALUE PARTNERS L.P.
 
By: Full Value Advisors LLC, General Partner
                         
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
OPPORTUNITY PARTNERS L.P.
 
By:  Kimball & Winthrop, Inc., General Partner
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: President
                   




--------------------------------------------------------------------------------







     
OPPORTUNITY INCOME PLUS FUND L.P.
 
By: Spar Advisors, LLC, General Partner
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
FULL VALUE OFFSHORE PARTNERS L.P.
 
By: Full Value Advisors LLC, General Partner
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
FULL VALUE SPECIAL SITUATIONS FUND L.P.
 
By: Full Value Special Situations Fund GP LLC, General Partner
                By: /s/ Phillip Goldstein        
Name: Phillip Goldstein
Title: Managing Member
                         
FULL VALUE ADVISORS LLC
                By: /s/ Phillip Goldstein        
Name: Phillip Goldstein
Title: Managing Member
                   






--------------------------------------------------------------------------------





     
KIMBALL & WINTHROP, INC.
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: President
                         
SPAR ADVISORS, LLC
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                         
FULL VALUE SPECIAL SITUATIONS FUND GP LLC
               
By:
/s/ Phillip Goldstein
       
Name: Phillip Goldstein
Title: Managing Member
                            /s/ PHILLIP GOLDSTEIN         PHILLIP GOLDSTEIN    
              /s/ ANDREW DAKOS         ANDREW DAKOS                   /s/ GERALD
HELLERMAN         GERALD HELLERMAN

 

 
 

--------------------------------------------------------------------------------



EXHIBIT B
 
 
Conditions to Offer
 
Notwithstanding any other provision of the tender offer, the Company will not be
required to commence the tender offer or, if the tender offer is commenced,
accept for payment, purchase or pay for any shares tendered, and may terminate
or amend the tender offer or may postpone the acceptance for payment of, or the
purchase of and the payment for, shares tendered, subject to the rules under the
Securities Exchange Act of 1934, as amended, if at any time any of the following
events has occurred:
 
(i)
any judgment, order or injunction shall have been entered, enforced or deemed
applicable by any court, authority, agency or tribunal, which makes illegal, or
directly or indirectly restrains, prohibits or otherwise affects the making of
the tender offer or the acquisition of shares under the tender offer;

 
(ii)
there has occurred a general suspension of trading in, or limitation on prices
for, securities on any United States national securities exchange or in the
over-the-counter markets in the United States or a declaration of a banking
moratorium or any suspension of payments in respect of banks in the United
States, whether or not mandatory; or

 
(iii)
legislation amending the Internal Revenue Code of 1986, as amended (the “Code”),
has been passed by either the U.S. House of Representatives or the Senate or
becomes pending before the U.S. House of Representatives or the Senate or any
committee thereof, the effect of which would be to change the U.S. federal
income tax consequences of the consummation of the tender offer in any manner
that would adversely affect the Company or any of its affiliates